Case: 2:20-cv-03707-ALM-EPD Doc #: 58 Filed: 09/30/20 Page: 1 of 3 PAGEID #: 474




                                IN THE UNITED STATES DISTRICT COURT
                                 FOR THE SOUTHERN DISTRICT OF OHIO
                                          EASTERN DIVISION

    RANJITHA SUBRAMANYA, individually                         :
    and on behalf of a class of those similarly               :    Case No. 2:20-CV-3707
    situated, et al.,                                         :
                                                              :    Chief Judge Algenon L. Marbley
                      Plaintiffs,                             :
                                                              :    Magistrate Judge Deavers
             vs.                                              :
                                                              :
    UNITED STATES CITIZENSHIP AND                             :    DEFENDANTS’ REPORT PURSUANT
    IMMIGRATION SERVICES, et al.,                             :    TO CONSENT ORDER (ECF No. 55),
                                                              :    SEPTEMBER 30, 2020
                      Defendants.                             :



       In accordance with the Consent Order, proposed by the Parties, signed and entered by this

Court, (ECF No. 54, filed 8/19/2020; ECF No. 55, filed 8/21/2020), Defendants submit the

following Report for September 30, 2020, as described at Section IV. AGREED UPON

TIMELINE, of that Consent Order1:

10. Subject to Section VI. 16. and 18., Defendants agree to comply with the following Benchmarks:
       a. By August 21, 2020, Defendants will provide Plaintiffs’ Counsel and will file the aggregate
          data for the Putative Class Members. This data will include the aggregate number of
          Putative Class Members who are seeking an EAD based on a (c)(8) classification in
          Subclass 2. Defendants will provide Plaintiffs’ Counsel and will file updated aggregate
          data on September 9, 2020 and September 30, 2020.
       Pursuant to Section V. REPORTING, 13. and 14. of the Consent Order, and the results of the

following Report for September 30, 2020, Defendants “will file a Report on October 9, 2020 and

every 7 days thereafter until Defendants have Produced and Mailed EADs for all individuals on

the Putative Class List.” See ECF No. 55, PAGEID #: 460.



1
    All capitalized terms not defined herein are accorded the meanings ascribed to them in the Consent Order. ECF No. 55.


                                                             1
Case: 2:20-cv-03707-ALM-EPD Doc #: 58 Filed: 09/30/20 Page: 2 of 3 PAGEID #: 475




                             Aggregate Data for Putative Class Members
                                  Reporting of September 30, 2020

Total Putative Class Members
On August 20, 2020, USCIS created the Putative Class List which it will use to provide the reports
required under Section V of the Consent Order. On that date, there were a total of 45,5652 receipt
numbers meeting the definition of the two subclasses, as further identified below.
EADs Not Yet Produced
                                                           Subclass 2
                             Subclass 1                   All Categories                  Subclass 2
         Date                                                                             (C08 Only)
                                                                                            4,102
    August 20, 2020             27,829                         17,736


EADs Produced3
                                                              Subclass 2
                                    Subclass 1               All Categories              Subclass 2
           Date                                                                          (C08 Only)
                                                                                             0
      August 20, 2020                     0                           0
    September 9, 2020                 27,829                      12,717                    2,428
    September 30, 2020                27,8294                     15,1775                   3,7566

2
 This number represents the total number of receipt numbers meeting the definition of Putative Class Member. There
could be more than one receipt number associated with an individual Putative Class Member.
3
  The term Putative Class Member means an alien who resides in the United States, who has submitted a Form I-765
to USCIS, whose Form I-765 USCIS approved on or after December 1, 2019, and whose Employment Authorization
Document has not been Produced at the time the Putative Class List was generated. Accordingly, at the time the
Putative Class List was generated on August 20, 2020, USCIS had not yet produced any EADs for the Putative Class
Members. Importantly, by August 20, 2020, USCIS had Produced EADs for all Plaintiffs.
4
  USCIS produced all Subclass 1 EADs within 7 business days of the execution of the Consent Order by Defendants’
Counsel and Plaintiffs’ Counsel. Initially, there were 131 EADs that did not meet the USCIS quality assurance
standards for card production (e.g., photo too light, photo too dark). See Consent Order Section IV.11.a. Since that
time, USCIS has been working to correct the defects identified for these EADs. As of September 30, 2020, the defect
in all but 4 of these EADs have been corrected and the EADs were Produced.
5
 Of the 15,177 Subclass 2 EADs produced, more than 98 percent were produced within 7 business days of biometric
capture. As of September 30, 2020, 15 of the produced EADs do not meet the USCIS quality assurance standards for
card production (e.g., photo too light, photo too dark). See Consent Order Section IV.11.a. USCIS is working to
correct these defects.
6
  Of the 3,756 Subclass 2 C08 EADs produced, more than 99 percent were produced within 7 business days of
biometric capture. As of September 30, 2020, 6 of the produced EADs do not meet the USCIS quality assurance
standards for card production (e.g., photo too light, photo too dark). See Consent Order Section IV.11.a. USCIS is
working to correct these defects.

                                                         2
Case: 2:20-cv-03707-ALM-EPD Doc #: 58 Filed: 09/30/20 Page: 3 of 3 PAGEID #: 476




Respectfully submitted,

DAVID M. DEVILLERS
United States Attorney

s/Christopher R. Yates
CHRISTOPHER R. YATES (0064776)
Assistant United States Attorney
303 Marconi Boulevard, Suite 200
Columbus, Ohio 43215
E-mail: christopher.yates@usdoj.gov

Attorney for Defendants




                                 CERTIFICATE OF SERVICE
   I hereby certify that a copy of the foregoing was filed on the 30th day of September 2020, using

the Court’s CM/ECF system, which will notify all counsel of record.

                                                    s/Christopher R. Yates
                                                    CHRISTOPHER R. YATES (0064776)
                                                    Assistant United States Attorney




                                                3
